CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form N-1A of our report dated September 21, 2009, relating to the financial statements and financial highlights which appears in the July 31, 2009 Annual Report to Shareholders of Old Mutual Funds I, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings "Financial Highlights" and "Counsel and Independent Registered Public Accounting Firm" in such Registration Statement. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers
